Exhibit 10.35

Newmont Mining Corporation

Summary of Executive Compensation

Set forth below is a summary of the compensation that Newmont Mining Corporation
(the “Company”) pays to its named executive officers (defined in Regulation S-K
Item 402(a)(3)) in their current positions as of the date of the filing of the
Company’s Annual Report on Form 10-K for the year ended December 31, 2007. All
of the Company’s executives are at-will employees. The Company’s Board of
Directors has the discretion to change any executive’s compensation and
employment status at any time.

Base Salary. The named executive officers are to receive the following annual
base salaries in their current positions, effective January 1, 2008.

 

Name and Current Position

   Base Salary ($)

Richard T. O’Brien

   $ 1,000,000

President and Chief Executive Officer

  

Russell Ball

   $ 475,000

Senior Vice President and Chief Financial Officer

  

Britt D. Banks

   $ 530,000

Executive Vice President, Legal and External Affairs

  

Randy Engel

   $ 410,000

Senior Vice President, Strategy and Corporate Development

  

Guy Lansdown

   $ 475,000

Senior Vice President, Project Development and Technical Services

  

Short-Term and Long-Term Incentive Compensation. In their current positions, the
named executive officers are eligible to:

 

  •  

Participate in Senior Executive Compensation Program (filed as Exhibit
10         to this Annual Report on Form 10-K (“Form 10-K”), which includes
award of Financial Performance Shares, a Strategic Objectives Bonus and
Corporate Performance Bonus.

 

  •  

Participate in a long-term stock option incentive practice. See Proxy Statement
pursuant to Section 14(a) of Securities Exchange Act of 1934 filed March 5, 2007
(“Proxy Statement”) for description of the stock option program.

 

  •  

Receive discretionary bonuses for extraordinary personal performance. During
2007, the Named Executive Officers received discretionary cash bonuses for
personal performance in the amounts shown below.

 

     Target
Financial
Performance
Shares
(% of annual
base salary)    Maximum
Strategic
Objectives
Bonus
(% of annual
base salary )    Target
Corporate
Performance
Bonus (% of
annual base
salary)    Target Stock
Option Grant
(# options)    2007 Discretionary
Bonus for Personal
Performance

Richard T. O’Brien

   135    125    62.5    90,000    $ 750,000

Russell Ball

   67.5    50    25    20,000    $ 375,000

Britt D. Banks

   110    75    37.5    40,000    $ 375,000

Randy Engel

   67.5    50    25    20,000    $ 550,000

Guy Lansdown

   67.5    50    25    20,000    $ 375,000

Benefit Plans and Other Arrangements. In their current positions, the named
executive officers are eligible to:

 

  •  

Participate in the Company’s broad-based benefit programs generally available to
U.S. based salaried employees, including health, disability, and life insurance
programs, qualified 401(k), pension plan and



--------------------------------------------------------------------------------

 

severance plan. See Proxy Statement for description of disability benefits,
qualified 401(k) plan, pension plan and severance plan.

 

  •  

Participate in Company’s non-qualified savings plan, non-qualified pension plan,
executive change of control plan and officer’s death benefit plan (filed as
Exhibits 10        , 10        , 10        , 10        , and 10         to this
Form 10-K). See Proxy Statement for description of the nonqualified savings
plan, non-qualified pension plan, executive change of control plan and officer’s
death benefit plan.

 

  •  

Receive certain perquisites, including country club or social membership for the
Chief Executive Officer, limited use of corporate aircraft for travel by family
members and personal use of administrative assistant services. See Proxy
Statement for description of such perquisites.

 

2